             Case 1:19-cr-00789-PGG Document 502
                                             501 Filed 08/25/21
                                                       08/24/21 Page 1 of 1
                                                                                         Andrew M. J. Bernstein, Esq., Partner,
                                                                        Chair – White Collar Defense & Investigation Practice
                                                        1185 Avenue of the Americas | 31st Floor | New York, New York | 10036
                                                        T (212) 930 9700 | F (212) 930 9725 | abernstein@srf.law | www.srf.law




                                                                   August 24, 2021

BY ECF AND E-MAIL

Hon. Paul G. Gardephe
United States District Judge
Southern District of New York                              August 25, 2021
40 Foley Square, Room 2204
New York, New York 10007

                                 Re: United States v. Raymond Parker
                                     19 Cr. 789 (PGG) Defendant #20

Dear Judge Gardephe:

As the Court is aware, I am CJA appointed counsel for Raymond Parker, in the above-captioned matter. I
write to request permission to submit an interim voucher for payment in this matter.

On August 13, 2021, Magistrate Judge Moses approved a Deferral of Prosecution Agreement between the
Government and Mr. Parker. A control date is set for the contemplated motion to dismiss for February 14,
2022. Given that time frame, I am requesting that the Court grant me permission to submit an interim
voucher for payment in this matter at this time.

Previously, I have submitted interim vouchers in this matter under the now-expired Standing Order that
allowed for submissions of interim vouchers without prior court approval due to the COVID-19
pandemic. Each of those prior interim vouchers were approved.

If the Court requires any more information, please do not hesitate to reach out to my office.

Thank you.


                                                                   Respectfully Submitted,


                                                                   ____________________
                                                                   Andrew M. J. Bernstein
                                                                   Partner
                                                                   SICHENZIA ROSS FERENCE LLP
                                                                   Counsel for Raymond Parker
